Case 19-12290-elf       Doc 94     Filed 08/07/20 Entered 08/07/20 07:43:26            Desc Main
                                   Document      Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                             : BANKRUPTCY NO. 19-12290(ELF)
IN JU KIM and                                      :
MI RA KIM                                          :
                   Debtors                         : CHAPTER 13

            NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF ALL
               NOTICES AND PLEADINGS ON BEHALF OF ALLY BANK

        PLEASE TAKE NOTICE that Ally Bank appears herein by and through its counsel,
LAVIN, CEDRONE, GRAVER, BOYD & DiSIPIO, and enters its appearance and requests that
all notices given or required to be given in this case, whether pursuant to Bankruptcy Rule 2002,
9007, 9010 or Bankruptcy Code Sections 102(1), 342 and 1109(b) or any other provisions of the
Bankruptcy Code or Bankruptcy Rules, and all pleadings served or required to be served in this
case be given to and served upon the undersigned at the following office address and telephone
number:

               Regina Cohen, Esquire
               LAVIN, CEDRONE, GRAVER, BOYD & DiSIPIO
               190 North Independence Mall West, Suite 500
               6th and Race Streets
               Philadelphia, PA 19106
               (215) 627-0303

        PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the
notices and pleadings referred to in the Rules specified above, but also includes without
limitation, Orders and Notices of any application, motions, petitions, pleadings, requests,
complaints or demands, whether formal or informal, whether written or oral and whether
transmitted or conveyed by mail, delivery, telephone, telegraph, telex or otherwise: (1) which
affect or seek to affect in any way any rights or interest of Ally Bank with respect to (a) debtors,
(b) property or proceedings thereof in which debtors may claim an interest or (c) property or
proceeds thereof in the possession, custody or control of Ally Bank which debtors may seek to
use; or (2) which require or seek to require any act, delivery of any property, payment or other
conduct by Ally Bank.

                                             LAVIN, CEDRONE, GRAVER, BOYD & DiSIPIO


DATED: August 7, 2020                        By:   /s/ Regina Cohen
                                                   Regina Cohen, Esquire
                                                   Attorneys for Ally Bank



2178017v1
